DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

3. The finality of the Office Action filed 06/08/21 is hereby vacated.

Claim Status
4.  The after-final amendment, filed 08/26/21, has been entered.  Claims 28, 35, 37, 40, and 42-44 are pending and under examination. Claims 1-27, 29-34, 36, 38, and 41 are cancelled. Claim 35 is amended.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 06/08/21:
The objection to the drawings found on pages 3-4 at paragraphs 18-27, is withdrawn in light of Applicant’s submission of corrected drawings.
The rejection of claim 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 4 at paragraph 29, is withdrawn in light of Applicant’s amendments thereto.

New Objection: Claim Objections
6.  Claim 28 and Claim 35 are each objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However, claim 28 and claim 35 have periods following some, but not all, of the “C” for Celsius. Thus, the periods should be removed and only the period at the completion of each claim should remain.  Appropriate correction is required. 

New Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 28, 35, 37, 40, and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the promotor or promoters" in line 7; however, there is insufficient antecedent basis for the second recitation of promoters (plural) in the claim because there is only one promoter (i.e. see “a promoter” in line 5) identified. Accordingly, clarification is required to ascertain how many promoters are required in 
Claim 44 is indefinite because it is unclear where and/or how the 3 or 4 integrated copies are actually integrated into the modified yeast cells because the nucleic acid encoding the antibody in claim 28 is required to be operably linked to a promoter and signal sequence, but it is unclear how and/or where the other copies must be located. Therefore, clarification is required to ascertain the structural requirements of the modified yeast cells.
Dependent claims do not clarify the issues identified above.

New Rejection: Claim Rejections - 35 USC § 102/103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



12. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.  See MPEP 2113 for the appropriateness of 102/103 combination rejections for 

	
15.  Claims 28, 35, 37, 40, and 42-44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McNeill et al. 2012 (US 2012/0277408 A1). 
	McNeill teaches yeast culture media containing growth medium and Pichia pastoris yeast cells genetically modified to produce a desired antibody, including humanized antibodies, wherein the culturing conditions of the yeast are optimized by varying temperature, pH, and/or carbon source, including the use of temperatures between 15ºC and 30ºC (e.g. [0060, 0073, 0096, 0129, 0141]; meeting structural limitations found in instant claim 28). McNeill teaches the yeast are modified to contain nucleic acids encoding the antibody of interest and are operably linked to promoters (e.g. [0064-66, 0125, 0204-0205]; meeting structural limitations found in instant claim 28). McNeill teaches the use of secretion signals to produce secreted expression products (e.g. [0107]; meeting structural limitations found in instant claim 28).  McNeill teaches the modified yeast cells contain multiple copies of the genes, including 3 and/or 4 integrated copies, for the expression of light chain and heavy chain of the antibody of interest (e.g. [0088-90, 0109, 0135, 0785]; meeting structural limitations found in instant claim 44).  McNeill does not require a temperature inducible promoter (e.g. [0180]). McNeill teaches the antibody is secreted into the culture medium (e.g. [0126]; meeting structural limitations found in instant claim 28). McNeill teaches methods for further purification of the antibody, but does not require further purification and thus teach culture media comprising the medium, modified yeast cells, and the secreted antibody 
	With regards to all process steps found in claims 28, 35, 37, 40, 42 and 43; it is noted that product by process claims are not limited to the manipulation of the recited steps, but only the structure implied by those steps.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; emphasis added; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Nevertheless, in addition, McNeill teaches the carbon source is glycerol and its depletion is monitored and determined (e.g. [0053-54, 0136, 0179]). McNeill teaches controlling fermentation temperatures (e.g. [0049, 0119]). McNeill teaches controlling the temperature assists intracellular trafficking through the folding and post-translational processing pathways and/or decreases activity of cellular proteases (e.g. [0141]).  McNeill provide examples of culturing at both 28ºC and 30ºC (e.g. [0785]). McNeill teaches the use of fed batch culturing (e.g. [0136]). Thus, it is the Office’s position that the cultures containing the modified yeast cells and secreted antibodies taught by 
However, in the alternative, since the Office does not have the facilities for examining and comparing Applicant’s yeast cultures with the yeast cultures of the prior art reference, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the yeast cultures with that of the prior art; emphasis added; See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2113 also states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion; emphasis added; see In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Accordingly, the burden now shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).
In addition, with regards to specific concentrations and/or temperatures claimed in the process steps; MPEP 2144.05 states, generally, differences in concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
Therefore, the claims as written, are anticipated by and/or are unpatentable over McNeill, as set forth above.

New Rejection: Double Patenting
16. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

17. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


19.  Claims 28, 35, 37, 40, and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,202,630.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are related as a product-by-process and a process of making in which the process of making yields an indistinct product made by substantially the same process as claimed. For example:
Instant claims are drawn to a Pichia pastoris yeast culture which comprises (i) a culture medium and (ii) Pichia pastoris yeast cells which have been engineered to comprise nucleic acids which encode for a full length human or humanized antibody, which nucleic acids are operably linked to a promoter and signal sequence that provides for the expression and secretion of the full length human or humanized antibody encoded by said nucleic acids, and the promoter or promoters that provide for the expression of said full length antibody is/are not temperature inducible, wherein: (1) said Pichia pastoris yeast cell containing culture has been cultured by a culture method that has resulted in the expression and secretion of the full length antibody into the culture medium comprising said Pichia pastoris yeast cells, (2) said culture method comprises (a) culturing said Pichia pastoris yeast cells culture at a first temperature which is between 27.5°C and 28.5°C; and (b) subsequently culturing said Pichia pastoris yeast cells at a second temperature is between 30°C and 31°C, thereby producing a Pichia pastoris yeast culture wherein the culture medium comprises the secreted full length antibody and further comprises a decreased amount of antibody-associated variants relative to an otherwise identical culture comprising the same Pichia pastoris yeast cells which have been cultured in the same medium and under the same conditions, except that culturing is effected entirely at a temperature which is between 30°C and 31°C or entirely at a temperature of between 27.5°C. and 28.5°C; and(3) wherein said yeast culture medium comprising said full-length antibody and said Pichia pastoris yeast cells has not been treated by any purification method after said culture method is effected.
Similarly, patented claims are drawn to a method of producing a desired antibody in yeast cells, comprising: (a) culturing at a first temperature yeast cells comprising one or more genes that encode said desired antibody; and (b) culturing said yeast cells at a second temperature and allowing said yeast cells to produce said desired antibody; wherein said first temperature is between 27.5 degrees C and 28.5 degrees C and said second temperature is between 30 degrees C and 31 degrees C, and wherein the promoter or promoters which regulate the transcription of the one or more genes that encode said desired antibody are not temperature inducible; wherein said yeast cells are Pichia yeast cells; wherein said yeast cells are Pichia pastoris yeast cells; wherein 
Therefore, the patented and instant claims are not patentably distinct because the patented claims produce the same or substantially the same yeast culture medium, containing the same or substantially the same modified yeast cells, producing the same or substantially the same antibodies; and because, with regards to all process steps found in instant claims, product by process claims are not limited to the manipulation of the recited steps, but only the structure implied by those steps; and because MPEP 2113 states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  
Accordingly, since the Office does not have the facilities for examining and comparing the instant yeast cultures with the yeast cultures of the patent, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the yeast cultures with those produced by the methods that are already patented.  Furthermore, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior 

New Rejection: Double Patenting
20.  Claims 28, 35, 37, 40, and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,189,892.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are related as a product-by-process and a process of making in which the process of making yields an indistinct product made by substantially the same process as claimed. For example:
Instant claims are drawn to a Pichia pastoris yeast culture which comprises (i) a culture medium and (ii) Pichia pastoris yeast cells which have been engineered to comprise nucleic acids which encode for a full length human or humanized antibody, which nucleic acids are operably linked to a promoter and signal sequence that provides for the expression and secretion of the full length human or humanized antibody encoded by said nucleic acids, and the promoter or promoters that provide for the expression of said full length antibody is/are not temperature inducible, wherein: (1) said Pichia pastoris yeast cell containing culture has been cultured by a culture method that has resulted in the expression and secretion of the full length antibody into the culture Pichia pastoris yeast cells, (2) said culture method comprises (a) culturing said Pichia pastoris yeast cells culture at a first temperature which is between 27.5°C and 28.5°C; and (b) subsequently culturing said Pichia pastoris yeast cells at a second temperature is between 30°C and 31°C, thereby producing a Pichia pastoris yeast culture wherein the culture medium comprises the secreted full length antibody and further comprises a decreased amount of antibody-associated variants relative to an otherwise identical culture comprising the same Pichia pastoris yeast cells which have been cultured in the same medium and under the same conditions, except that culturing is effected entirely at a temperature which is between 30°C and 31°C or entirely at a temperature of between 27.5°C. and 28.5°C; and (3) wherein said yeast culture medium comprising said full-length antibody and said Pichia pastoris yeast cells has not been treated by any purification method after said culture method is effected; and wherein step (b) further comprises maintaining the respiratory quotient (RQ) of the Pichia pastoris culture at a specified value or in a specified range; wherein said respiratory quotient is between 1.0 and 1.24.
Similarly, patented claims are drawn to a method for producing a recombinant protein in yeast cells, comprising the steps of a) culturing under fed-batch fermentation conditions a population of yeast cells in a culture medium, wherein each yeast cell comprises a DNA segment encoding a polypeptide, wherein said DNA segment is operably linked to a glyceraldehyde-3-phosphate (GAP) transcription promoter and a transcription terminator; and b) measuring respiratory quotient (RQ) of the population during the batch fermentation and determining if it is within a desired predetermined range, wherein the desired predetermined range of RQ at about 20-40 hours after Pichia pastoris; and wherein the DNA segment encodes an antibody heavy chain or an antibody light chain, or a fragment of an antibody or each yeast cell comprises a DNA segment encoding a heavy chain polypeptide and a DNA segment encoding a light chain polypeptide of an antibody.
Therefore, the patented and instant claims are not patentably distinct because the patented claims produce the same or substantially the same yeast culture medium, containing the same or substantially the same modified yeast cells, producing the same or substantially the same antibodies; and because, with regards to all process steps found in instant claims, product by process claims are not limited to the manipulation of the recited steps, but only the structure implied by those steps; and because MPEP 2113 states that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  
Accordingly, since the Office does not have the facilities for examining and comparing the instant yeast cultures with the yeast cultures of the patent, the burden is 

New Rejection: Double Patenting
21.  Claims 28, 35, 37, 40, and 42-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over re-numbered claims 1-19 of the U.S. Patent issued on Application Number 13/466,795 (Notice of Allowance filed 08/20/21, but no patent number available at the time of this filing; same as McNeill US 2012/0277408, above).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are related as a product-by-process and a process of making in which the process of making yields an indistinct product made by substantially the same process as claimed. For example:
Instant claims are drawn to a Pichia pastoris yeast culture which comprises (i) a culture medium and (ii) Pichia pastoris yeast cells which have been engineered to comprise nucleic acids which encode for a full length human or humanized antibody, Pichia pastoris yeast cell containing culture has been cultured by a culture method that has resulted in the expression and secretion of the full length antibody into the culture medium comprising said Pichia pastoris yeast cells, (2) said culture method comprises (a) culturing said Pichia pastoris yeast cells culture at a first temperature which is between 27.5°C and 28.5°C; and (b) subsequently culturing said Pichia pastoris yeast cells at a second temperature is between 30°C and 31°C, thereby producing a Pichia pastoris yeast culture wherein the culture medium comprises the secreted full length antibody and further comprises a decreased amount of antibody-associated variants relative to an otherwise identical culture comprising the same Pichia pastoris yeast cells which have been cultured in the same medium and under the same conditions, except that culturing is effected entirely at a temperature which is between 30°C and 31°C or entirely at a temperature of between 27.5°C. and 28.5°C; and(3) wherein said yeast culture medium comprising said full-length antibody and said Pichia pastoris yeast cells has not been treated by any purification method after said culture method is effected.
Similarly, newly patented claims are drawn to a fermentation method for the production and recovery of full-length antibodies from a Pichia pastoris culture, comprising: (a) providing a culture medium comprising at least one fermentable carbon source and further comprising Pichia pastoris yeast cells comprising genes that provide for the expression and secretion of the subunits of said antibody and culturing said Pichia pastoris culture, which ethanol addition results in the concentration of ethanol in the culture ranging from between about 0.5% (w/v) and about 1.5% (w/v), and allowing said culture to equilibrate for a period of time; (c) after said equilibration phase (b) culturing said Pichia pastoris culture adding a feed comprising a carbon source to said culture, wherein the ethanol concentration in the culture is maintained between about 0.5% (w/v) and about 1.5 % (w/v) by adjusting the feed rate and wherein said feed comprising a carbon source does not comprise ethanol and culturing said yeast such that said yeast cells produce and secrete said antibody into the culture medium, and (d) recovering said antibody from said culture medium, wherein said full length antibody comprises a human IgG constant region; and (e) detecting product-associated variants; wherein said method decreases the relative abundance of antibody complexes having aberrant stoichiometry relative to the same method effected in the absence of the single bolus addition of ethanol.
Therefore, the patented and instant claims are not patentably distinct because the patented claims produce the same or substantially the same yeast culture medium, containing the same or substantially the same modified yeast cells, producing the same or substantially the same antibodies (see steps a, b, and c; and dependent claims 18-prima facie obviousness for product by process claims because of their peculiar nature than when a product is claimed in the conventional fashion.  
Accordingly, since the Office does not have the facilities for examining and comparing the instant yeast cultures with the yeast cultures of the patent, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the yeast cultures with those produced by the methods that are already patented.  Furthermore, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” Thus, the burden now shifts to Applicant to come forward with evidence establishing an unobvious difference between the instantly claimed product by process and the process which appears to produce the same or substantially the same product which has already been patented.

Conclusion
22. No claims are allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 16, 2021